Broyles, 0. J.
The accused (a negro man) was charged in two separate indictments with the offense of simple larceny (hog-stealing). Both cases were tried together; and in each case a verdict of guilty was returned, and the court, on recommendation of the jury, imposed a misdemeanor sentence. In each case the evidence tending to establish the defendant’s guilt was wholly circumstantial, weak and unsatisfactory, and altogether insufficient to exclude every reasonable hypothesis save that of his guilt; and this was especially so in view of the fact that the defendant’s good character was shown by the undisputed evidence. It follows that the court erred in overruling the motions for new trial.

Judgments reversed.


MacIntyre and Guerry, JJ., concur.